Title: To James Madison from Elias Vanderhorst, 12 May 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol May 12. 1801
					
					I had the pleasure of writing to you on the 21s. Ulto. ⅌ the Brutus, Via New York, with Duplicate ⅌ the Abigail, to Philadelphia, since which I have not been honoured with any of your favors.
					The Present serves merely to hand you the annexed Copies of Letters, the Originals of which I this day recd. by the British Ship, Mohawk, from Malta.
					Advices from Egypt to the 22d. of Marh bring Accts. of three severe Actions fought between the British & French Troops there, as you’ll observe by the enclosed Paper.
					We have had a very great fall in the Price of all Kinds of Grain, Flour &Ca. &C. since my last, of which the Price Current, within, will give you some Idea.  I remain with all possible Respect Sir, Your most Obedt. & most H St.
					
						Elias Vanderhorst
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
